Citation Nr: 1024712	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-40 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee disorder, to 
include as secondary to a service-connected back disability.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel









INTRODUCTION

The Veteran served on active duty from September 27, 1990 to 
April 28, 1991, with additional unverified prior active service 
in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
of entitlement to service connection for a bilateral knee 
disorder.  

In a March 2009 remand, the Board noted that the Veteran's claim 
of entitlement to service connection for a right knee disorder 
was previously denied by a February 1993 rating decision.  The 
Board found that the August 2007 rating decision denied service 
connection for a bilateral knee disorder on the merits without 
finding that new and material evidence had been received with 
respect to the Veteran's claimed right knee disorder.  Thus, the 
Board recharacterized the Veteran's claim of entitlement to 
service connection for a bilateral knee disorder as two separate 
claims, a right knee disorder and a left knee disorder.  The 
Board denied the claim of entitlement to service connection for a 
left knee disorder and reopened and remanded the claim of 
entitlement to service connection for a right knee disorder.  The 
file has now been returned to the Board for further 
consideration.


FINDING OF FACT

The Veteran's right knee disorder first manifested many years 
after service and is unrelated to his active service or any 
incident therein, including a service-connected back disability.





CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by the 
Veteran's active service, including a service-connected back 
disability, and may not be presumed as such.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires 
VA to assist a claimant at the time that he or she files a claim 
for benefits.  As part of this assistance, VA is required to 
notify claimants of what they must do to substantiate their 
claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; and 
(3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  
In an April 2007 letter, before the initial adjudication of the 
claim, the Veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told that 
he needed to provide the names of persons, agencies, or companies 
who had additional records to help decide his claim.  He was 
informed that VA would attempt to review his claim and determine 
what additional information was needed to process his claim, 
schedule a VA examination if appropriate, obtain VA treatment 
records, obtain service records, and obtain private treatment 
reports as indicated.  

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date in the April 2007 
letter.  As the preponderance of the evidence is against the 
claim, any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  See Dingess/Hartman v. 
Nicholson.

The purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of the Veteran's case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  VA's duty to assist includes:  (1) obtaining records not 
in the custody of a federal department or agency; (2) obtaining 
records in the custody of a federal department or agency; (3) 
obtaining service medical records or other records relevant to 
active duty and VA or VA-authorized medical records; and (4) 
providing medical examinations or obtaining medical opinions if 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or recurrent 
symptoms of a disability; (2) an in-service event, injury, or 
disease; and (3) the current disability may be associated with 
the in-service event, but (4) there is insufficient evidence to 
make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The Veteran was afforded VA examinations in May 2007 and November 
2009, and specific opinions as to his claim were obtained.  

In this case, the Veteran's service treatment and VA records have 
been obtained.  The Veteran has not identified any private 
treatment records reflecting treatment for the disability on 
appeal.  The Board notes that the Veteran's service treatment 
records reflecting treatment in the Army National Guard are 
associated with the claims file.  

In March 2009, the Board remanded the issue on appeal for further 
development.   The Board finds there has been substantial 
compliance with its remand directives.  The Board notes that the 
Court has recently held that "only substantial compliance with 
the terms of the Board's engagement letter would be required, not 
strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(holding that there was no Stegall (Stegall v. West, 11 Vet. App. 
268) violation when the examiner made the ultimate determination 
required by the Board's remand.)  

The record indicates that subsequent to the March 2009 Board 
remand, the AMC requested the Veteran's service personnel records 
from the Army National Guard in June 2009 and October 2009 and 
scheduled the Veteran for an additional VA examination to be 
conducted in November 2009.  Report of the November 2009 VA 
examination is adequate for rating purposes.  The AMC issued a 
formal finding of unavailability in December 2009 after requests 
for the Veteran's service personnel records from the Army 
National Guard were unanswered.  The Veteran was informed in an 
October 2009 letter that a second request for his service 
personnel records from the Army National Guard had been made and 
he was informed in a January 2010 supplemental statement of the 
case that such records were deemed unavailable.  Based on the 
foregoing, the Board finds that the AMC substantially complied 
with the mandates of its remand.  See Stegall, supra, (finding 
that a remand by the Board confers on the appellant the right to 
compliance with its remand orders). 

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further action 
is necessary under the mandate of the VCAA.

Service Connection

The Veteran seeks entitlement to service connection for a right 
knee disorder, to include as secondary to a service-connected 
back disability.  

In order to establish direct service connection, three elements 
must be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
an in-service incurrence or aggravation of a disease or injury; 
and medical, or in certain circumstances, lay evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. 
§ 3.303(a) (2009).

Alternatively, the nexus requirement may be satisfied by evidence 
that a chronic disease subject to presumptive service connection, 
in this case, arthritis, manifested itself to a compensable 
degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
The presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable when 
the evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

In addition, service connection may be established on a secondary 
basis for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).  Establishing service connection on a secondary 
basis requires evidence sufficient to show:  (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 
216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Where a combat wartime veteran alleges he suffers disability due 
to an injury incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  38 U.S.C.A.           § 1154(b) (2009), Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. 
App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
Veteran in the instant case served during wartime.  The Veteran's 
service personnel records indicate that he was in Southwest Asia 
from October 13, 1990 to April 20, 1991.  The Veteran's military 
occupational specialty is listed as water purification 
specialist.  However, the Veteran's service personnel records, 
including his service separation form, show no awards or 
decorations for combat service.  Thus, 38 U.S.C.A. § 1154(b) is 
not for application.  The Board notes here that while 38 U.S.C.A. 
§ 1154(b) does not apply in the instant case; the Veteran's 
service treatment records contain evidence of in-service right 
knee treatment. 
The Board finds that the first element for direct service 
connection, medical evidence of a current disability, has been 
met.  Most recently, on VA examination in November 2009, the 
Veteran was diagnosed with early degenerative osteoarthritic 
changes of the right knee with partial tear of the inferior 
patellar tendon with prepatellar bursitis and myxoid degeneration 
of the medial meniscus posterior horn with degenerative joint 
disease, patellar chondromalacia and small areas of 
osteochondritis dissecans involving the lateral and femoral 
condyle medial region.  Thus, there exists medical evidence of a 
current disability related to the Veteran's right knee.

As to the second element for direct service connection, medical, 
or in certain circumstances, lay evidence, of an in-service 
incurrence or aggravation of a disease or injury, the Board finds 
such has also been met. 

During his service in the Army National Guard, the Veteran's 
service treatment records dated in June 1976 indicate that he 
presented with an abrasion of the right knee.  No diagnosis was 
rendered and he was advised to treat his knee with a medicated 
scrub.  In September 1982, the Veteran reported right knee pain 
for one day during a physical training run.  He was diagnosed 
with right knee strain.  Reports of Medical Examination and 
History dated in January 1982, April 1986, and August 1990 are 
silent for complaints or abnormalities related to the right knee.  
Report of Medical Examination in April 1991, conducted for the 
purpose of separation from active service in the Army, indicates 
that the examiner noted knee trouble.  Report of Medical History 
in April 1991 indicates that the Veteran reported that his 
general state of health included knee problems.  Thus, there 
exists medical evidence an in-service incurrence or aggravation 
of a disease or injury.

As to the third requirement of service connection, evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability, the Board finds that the evidence of record 
indicates that there is no such nexus.  The Board further finds 
that there is no evidence of a nexus between the current 
disability and a service-connected back disability. 

The Veteran underwent VA examination in May 2007.  The examiner, 
however, offered his opinion only as to the issue of whether the 
Veteran's right knee disorder was caused or aggravated by his 
service-connected back disability.  At the time of his May 2007 
VA examination, the Veteran reported that he had experienced 
progressively worse right knee pain since 1968.  The Veteran 
reported that he fell from a truck with trauma to his right knee 
at Camp Santiago Salinas and underwent x-ray examination and was 
treated with bed rest.  Subsequent to physical examination of the 
Veteran's right knee, including x-ray examination and magnetic 
resonance imaging (MRI), the examiner diagnosed the Veteran with 
mild osteopenia and degenerative joint disease of the right knee 
with partial tear of the inferior patellar tendon with 
prepatellar bursitis and myxoid degeneration of the medial 
meniscus posterior horn with degenerative joint disease, patellar 
chondromalacia and small areas of osteochondritis dissecans 
involving the lateral and femoral condyle medical region.  The 
examiner opined that the Veteran's right knee disorder was not 
caused by or the result of his service-connected back disability.  
The examiner reasoned that in terms of disability purposes, the 
knees and lumbar spine are far different anatomical areas with 
different bony structures and nerve supplies.  The examiner noted 
that he reviewed the Veteran's claims file.

On VA examination in November 2009, the examiner noted the 
Veteran's assertions regarding his progressively worse right knee 
pain since 1968 and his in-service fall from a truck.  The 
examiner noted the Veteran's September 1982 right knee strain, 
June 1976 right knee abrasion, and April 1991 report of knee 
problems.  The Veteran reported that in 1983 he complained of 
difficulty running due to right knee pain.  The Veteran also 
reported that in 1995 he fell and injured his bilateral knees at 
his civilian job.  Subsequent to physical examination of the 
Veteran's right knee, and review of all testing of record, the 
examiner diagnosed the Veteran with early degenerative 
osteoarthritic changes of the right knee with partial tear of the 
inferior patellar tendon with prepatellar bursitis and myxoid 
degeneration of the medial meniscus posterior horn with 
degenerative joint disease, patellar chondromalacia and small 
areas of osteochondritis dissecans involving the lateral and 
femoral condyle medial region.  

In November 2009, the examiner opined that it is less likely than 
not that the Veteran's right knee disorder is causally related to 
his in-service treatment in September 1962 for right knee strain 
and in June 1976 for a right knee abrasion, or is otherwise the 
result of injury or disease during active duty for training in 
the Army National Guard.  The examiner also opined that it is 
less likely than not that the Veteran's right knee disorder 
preexisted his entry into active Army service in September 1990.  
Further, the examiner opined that it is less likely than not that 
the Veteran's right knee disorder was incurred during active 
service.  For all three opinions, the examiner reasoned that the 
September 1962 and June 1976 incidents were acute and transitory 
because there is no evidence of imaging or follow-up treatment in 
the following year and there is no other medical evidence of a 
right knee condition until VA treatment in 2007.  Finally, the 
examiner opined that the Veterans' right knee disorder did not 
manifest within one year of active service discharge.  She 
reasoned that the no clinical or radiological findings of 
degenerative osteoarthritis were of record until May 2007.  The 
examiner noted that she reviewed the Veteran's claims file. 

As discussed above, the Veteran asserts that he has experienced 
progressively worse right knee pain since 1968.  However, there 
is simply no evidence corroborating the Veteran's statement.  It 
is significant that while the RO, in February 1993, issued a 
rating decision that denied service connection for a right knee 
disorder; the Veteran did not claim entitlement to such.  At the 
time of the Veteran's April 1992 claim, he asserted that he was 
entitled to service connection for back and left leg injuries.  
During VA examinations in June 1992, May 1996, December 1999, 
January 2004, and July 2006, related to his musculoskeletal 
system, specifically his back and left leg, the Veteran did not 
complain of nor was he diagnosed with a right knee disorder.  
Also, during VA treatment from April 1992 to March 2007, the 
Veteran did not complain of nor was he diagnosed with a right 
knee disorder.  The first evidence of a complaint and diagnosis 
of a right knee disorder is dated in April 2007.  

The Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material evidence 
favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  In determining the weight assigned to this 
evidence, the Board looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when:  (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer); (2) the 
layperson is reporting a contemporaneous medical diagnosis; or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well. Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  See Barr.

The Board finds that the Veteran is competent and credible to 
report that he sustained a right knee injury during service and 
that he now suffers from a right knee disorder that was caused by 
or the result of active service, including his service-connected 
back disability.  However, the Board finds that his lay 
statements are outweighed by the probative medical evidence that 
expressly discounted the existence of such etiological 
relationships.  Specifically, the Board considered that the VA 
examiners had the opportunity to review the claims file 
containing all relevant medical and lay evidence of record as 
well as the VA examiners' medical training and rationale for 
their findings that the Veteran's current right knee disorder is 
not related to service or to the symptoms the appellant reports 
he has had since service, including his service-connected back 
disability.  Therefore, it is the conclusion of the Board that 
the preponderance of the evidence is against the Veteran's claim.

In sum, service connection on a direct basis is not warranted 
because the most probative evidence of record does not establish 
that the Veteran's right knee disorder is related to his active 
service.  Service connection is not warranted on a secondary 
basis because the most probative evidence of record does not 
establish that his right knee disorder is related to his service-
connected back disability.  Service connection is also not 
warranted on a presumptive basis because his right knee disorder, 
diagnosed to include degenerative elements, did not manifest to a 
compensable degree within one year of separation from active 
service.













(CONTINUED ON THE NEXT PAGE)
As the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a right knee 
disorder, the benefit of the doubt rule does not apply and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disorder, to include as 
secondary to a service-connected back disability, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


